March 27, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                               AARON WIESE, Appellant

NO. 14-11-00268-CV                        V.

            HEATHLAKE COMMUNITY ASSOCIATION, INC., Appellee
                        ____________________



This cause, an appeal from the judgment in favor of appellee, Heathlake Community
Association, Inc., signed February 25, 2011, was heard on the transcript of the record.
We have inspected the record and find error in the judgment. We therefore order the
judgment of the court below REVERSED and REMAND the cause for proceedings in
accordance with the court’s opinion.

       We order appellee, Heathlake Community Association, Inc., to pay all costs
incurred in this appeal. We further order this decision certified below for observance.